PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wood, Norman, E.
Application No. 13/564,662
Filed: 1 Aug 2012
Patent No. 8,651,235
Issued:  18 Feb 2014
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed October 1, 2020.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee or maintenance fee is required.

The above-identified patent issued February 18, 2014.  Accordingly, the four year maintenance fee could have been paid during the period from February 18, 2017 through August 18, 2017 without surcharge, or with a 6 month late payment surcharge during the period from             August 19, 2017 through February 18, 2018.  No four year maintenance fee having been received, the patent expired on February 19, 2018.  

37 CFR 1.378(b) provides that:

Any petition to accept an unintentionally delayed payment of a maintenance fee must include:

(1)  The required maintenance fee set forth in 37 CFR 1.20(e) through (g);

(2)  The petition fee set forth in 37 CFR 1.17(m); and

(3)  A statement that the delay in payment of the maintenance fee was unintentional. 

The instant petition has not met requirement (3) above.

With respect to requirement (3), the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, the instant petition under 37 CFR 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Here, a review of the instant petition and Office records reveals that Patentee timely paid the maintenance fee for another, related patent (Patent No. 8,678,134) on September 21, 2017.  Yet the maintenance fee for the instant patent, due February 18, 2018, was not paid.  It is not apparent from reviewing the petition why the maintenance fee was paid for the ‘134 patent but not the instant patent.  Clarification is required on renewed petition.  Furthermore, the petition indicates that Patentee became aware in March 2020 that the maintenance fee for the instant patent was not paid.  Yet the instant petition was not filed until October 1, 2020, more than six months later.  On renewed petition, Patentee must account for the period of delay in filing the instant petition, covering the period from March 2020 to October 1, 2020.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions